Exhibit 10.2

 

THIS DEBENTURE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS DEBENTURE
(THE “SECURITIES”) HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT’), OR QUALIFIED UNDER APPLICABLE STATE
SECURITIES LAWS AND MAY ONLY BE ACQUIRED FOR INVESTMENT PURPOSES ONLY AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. THE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER THE
ACT AND QUALIFICATION UNDER APPLICABLE STATE LAW WITHOUT AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND QUALIFICATION ARE NOT
REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM THE SECURITIES AND
EXCHANGE COMMISSION.

 

US $[ ______ ]

 

[                                                          ]

8.5% CONVERTIBLE REDEEMABLE

DEBENTURE DUE [                       ]

 

FOR VALUE RECEIVED, Jerrick Media Holdings, Inc., a Nevada corporation (the
“Company”) promises to pay to the order of [                  ], a
[Jurisdiction] [type of entity] and its authorized successors and permitted
assigns (“Holder”), the aggregate principal face amount of [ ___________ ]
Dollars (U.S. $[ ________ ]) on [                 ] (“Maturity Date”) and to pay
interest on the principal amount outstanding hereunder at the rate of 8.5% per
annum commencing on [ ]. This Debenture contains a ~10% OID such that the
purchase price is $[ ________ ]. The interest will be paid to the Holder in
whose name this Debenture is registered on the records of the Company regarding
registration and transfers of this Debenture. The principal of, and interest on,
this Debenture are payable at ____________________, initially, and if changed,
last appearing on the records of the Company as designated in writing by the
Holder hereof from time to time. The Company will pay each interest payment and
the outstanding

 

____ 

Initials

 

principal due upon this Debenture before or on the Maturity Date, less any
amounts required by law to be deducted or withheld, to the Holder of this
Debenture by check or wire transfer addressed to such Holder at the last address
appearing on the records of the Company. The forwarding of such check or wire
transfer shall constitute a payment of outstanding principal hereunder and shall
satisfy and discharge the liability for principal on this Debenture to the
extent of the sum represented by such check or wire transfer. Interest shall be
payable in Common Stock (as defined below) pursuant to paragraph 4(b) herein.

 

 

 

  

This Debenture is subject to the following additional provisions:

 

1.       This Debenture is exchangeable for an equal aggregate principal amount
of Debentures of different authorized denominations, as requested by the Holder
surrendering the same. No service charge will be made for such registration or
transfer or exchange, except that Holder shall pay any tax or other governmental
charges payable in connection therewith.

 

2.       The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.

 

3.       This Debenture may be transferred or exchanged only in compliance with
the Securities Act of 1933, as amended (“Act”) and applicable state securities
laws. Any attempted transfer to a non-qualifying party shall be treated by the
Company as void. Prior to due presentment for transfer of this Debenture, the
Company and any agent of the Company may treat the person in whose name this
Debenture is duly registered on the Company’s records as the owner hereof for
all other purposes, whether or not this Debenture be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Debenture electing to exercise the right of conversion set
forth in Section 4(a) hereof, in addition to the requirements set forth in
Section 4(a), and any prospective transferee of this Debenture, also is required
to give the Company written confirmation that this Debenture is being converted
(“Notice of Conversion”) in the form annexed hereto as Exhibit A. The date of
receipt (including receipt by telecopy) of such Notice of Conversion shall be
the Conversion Date.

 

4.       (a) The Holder of this Debenture is entitled, at its option, at any
time on or after 180 days from the Issuance Date, to convert all or any amount
of the principal face amount of this Debenture then outstanding into shares of
the Company’s common stock (the “Common Stock”) at a price (“Conversion Price”)
for each share of Common Stock equal to the lower of (i) $0.20 per share, or
(ii) 70% of the lowest VWAP of the Common Stock as reported on the National
Quotations Bureau OTC exchange which the Company’s shares are traded or any
exchange upon which the Common Stock may be traded in the future (“Exchange”),
for the ten prior trading days including the day upon which a Notice of
Conversion is received by the Company (provided such Notice of Conversion is
delivered by fax or other electronic method of communication to the Company
after 4 P.M. Eastern Standard or Daylight Savings Time if the Holder wishes to
include the same day closing price). However, if the shares are issuable upon
conversion of the Debenture are registered in an effective S-1 registration
statement at the time of the respective conversion, then the Conversion Price
shall equal to 85% of the lowest VWAP of the Common Stock for the ten prior
trading days including the day upon which a Notice of Conversion is received by
the Company. If the shares have not been delivered within 3 business days, the
Notice of Conversion may be rescinded. Such conversion shall be effectuated by
the Company delivering the shares of Common Stock to the Holder within 3
business days of receipt by the Company of the Notice of Conversion. Accrued,
but unpaid interest shall be subject to conversion. No fractional shares or
scrip representing fractions of shares will be issued on conversion, but the
number of shares issuable shall be rounded to the nearest whole share. To the
extent the Conversion Price of the Company’s Common Stock closes below the par
value per share, the Company will take all steps necessary to solicit the
consent of the stockholders to reduce the par value to the lowest value possible
under law. The Company agrees to honor all conversions submitted pending this
increase. In the event the Company’s shares are not DWAC eligible, the
Conversion Price shall be decreased to 65% instead of 70% if not issuable upon
conversion of the Debenture in the S-1 registration or to 80% if issuable upon
conversion of the Debenture in the S-1 registration. In no event shall the
Holder be allowed to effect a conversion if such conversion, along with all
other shares of Company Common Stock beneficially owned by the Holder and its
affiliates would exceed 4.99% of the outstanding shares of the Common Stock of
the Company. The conversion discount and look back period will be adjusted on a
ratchet basis if the Company offers a more favorable conversion discount
(whether through a straight discount or in combination with an original issue
discount) or look back period to another party while this Debenture is in
effect.

 

____ 

Initials

 



 2 

 

 

(b)       Interest on any unpaid principal balance of this Debenture shall be
paid at the rate of 8.5% per annum. Interest shall be paid by the Company in
cash or, after the 6th month anniversary of this Debenture, in Common Stock
(“Interest Shares”). Holder may, at any time, send in a Notice of Conversion to
the Company for Interest Shares based on the formula provided in Section 4(a)
above. The dollar amount converted into Interest Shares shall be all or a
portion of the accrued interest calculated on the unpaid principal balance of
this Debenture to the date of such notice.

 

(c)       During the first six months this Debenture is in effect, the Company
may redeem this Debenture by paying to the Holder an amount as follows: (i) if
the redemption is within the first 30 days this Debenture is in effect, then for
an amount equal to 140% of the unpaid principal amount of this Debenture along
with any interest that has accrued during that period, (ii) if the redemption is
after the 31st day this Debenture is in effect, but less than the 180th day this
Debenture is in effect, then for an amount equal to 150% of the unpaid principal
amount of this Debenture along with any accrued interest. This Debenture may not
be redeemed after 180 days. The redemption must be closed and paid for within 3
business days of the Company sending the redemption demand or the redemption
will be invalid and the Company may not redeem this Debenture. Such redemption
must be closed and funded within 3 days of giving notice of redemption of the
right to redeem shall be null and void.

 

(d)       Upon (i) a transfer of all or substantially all of the assets of the
Company to any person in a single transaction or series of related transactions,
(ii) a reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Com- pany
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a “Sale Event”),
then, in each case, the Company shall, upon request of the Holder, redeem this
Debenture in cash for 150% of the principal amount, plus accrued but unpaid
interest through the date of redemption, or at the election of the Holder, such
Holder may convert the unpaid principal amount of this Debenture (together with
the amount of accrued but unpaid interest) into shares of Common Stock
immediately prior to such Sale Event at the Conversion Price.

 

(e)       In case of any Sale Event (not to include a sale of all or
substantially all of the Company’s assets) in connection with which this
Debenture is not redeemed or converted, the Company shall cause effective
provision to be made so that the Holder of this Debenture shall have the right
thereafter, by converting this Debenture, to purchase or convert this Debenture
into the kind and number of shares of stock or other securities or property
(including cash) receivable upon such reclassification, capital reorganization
or other change, consolidation or merger by a holder of the number of shares of
Common Stock that could have been purchased upon exercise of the Debenture and
at the same Conversion Price, as defined in this Debenture, immediately prior to
such Sale Event. The foregoing provisions shall similarly apply to successive
Sale Events. If the consideration received by the holders of Common Stock is
other than cash, the value shall be as determined by the Board of Directors of
the Company or successor person or entity acting in good faith.

 

____ 

Initials

 



 3 

 

 

5.       No provision of this Debenture shall alter or impair the obligation of
the Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Debenture at the time, place, and rate, and in the form,
herein prescribed.

 

6.       The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7.       The Company agrees to pay all costs and expenses, including reasonable
attorneys’ fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Debenture.

 

8.        If one or more of the following described “Events of Default” shall
occur:

 

(a)       The Company shall default in the payment of principal or interest on
this Debenture or any other Debenture issued to the Holder by the Company; or

 

(b)       Any of the representations or warranties made by the Company herein or
in any certificate or financial or other written statements heretofore or
hereafter furnished by or on behalf of the Company in connection with the
execution and delivery of this Debenture, or the Securities Purchase Agreement
under which this Debenture was issued shall be false or misleading in any
respect;

 

(c)       The Company shall fail to perform or observe, in any respect, any
material covenant, term, provision, condition, agreement or obligation of the
Company under this Debenture or any other Debenture issued to the Holder; or

 

(d)       The Company shall (1) become insolvent; (2) admit in writing its
inability to pay its debts generally as they mature; (3) make an assignment for
the benefit of creditors or commence proceedings for its dissolution; (4) apply
for or consent to the appointment of a trustee, liquidator or receiver for its
or for a substantial part of its property or business; (5) file a petition for
bankruptcy relief, consent to the filing of such petition or have filed against
it an involuntary petition for bankruptcy relief, all under federal or state
laws as applicable; or

 

(e)       A trustee, liquidator or receiver shall be appointed for the Company
or for a substantial part of its property or business without its consent and
shall not be discharged within sixty (60) days after such appointment; or

 

____ 

Initials

 



 4 

 

 

(f)       Any governmental agency or any court of competent jurisdiction at the
in- stance of any governmental agency shall assume custody or control of the
whole or any substantial portion of the properties or assets of the Company; or

 

(g)       One or more money judgments, writs or warrants of attachment, or
similar process, in excess of fifty thousand dollars ($50,000) in the aggregate,
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
fifteen (15) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; provided, however, that the lawsuit captioned
Pent- house Global Media, et al. v. Guccione Collection, LLC et al, (Case
2:17-cv-04980-PA-FFM filed in the United States District Court Central District
of California), filed on July 6, 2017 shall not be considered an “Event of
Default” pursuant to this Section 8 or any of the agreements related to the
issuance of this Debenture; or

 

(h)     If at any point subsequent to the Issuance Date but prior to the
Maturity Date, the Company defaults on or breaches any term of any other
Debenture of similar debt instrument into which the Company has entered and
fails to cure such default within the appropriate grace period; or

 

(i)       The Company shall have its Common Stock delisted from an exchange (in-
cluding the OTC Market exchange) or, if the Common Stock trades on an exchange,
then trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(j)       If a majority of the members of the Board of Directors of the Company
on the date hereof are no longer serving as members of the Board;

 

(k)     Subject to registration or the availability of Rule 144, the Company
shall not deliver to the Holder the Common Stock pursuant to paragraph 4 herein
without restrictive legend within 3 business days of its receipt of a Notice of
Conversion; or

 

(l)      The Company shall not replenish the reserve set forth in Section 12,
within 3 business days of the request of the Holder.

 

(m)     The Company shall not be “current” in its filings, which shall include
no- tices of late filing, with the Securities and Exchange Commission.

 

(n)     The Company shall lose the “bid” price for its stock in a market
(including the OTC marketplace or other exchange).

 

____ 

Initials

 

 5 

 

 

Then, or at any time thereafter, unless cured within 5 days, and in each and
every such case, unless such Event of Default shall have been waived in writing
by the Holder (which waiver shall not be deemed to be a waiver of any subsequent
default) at the option of the Holder and in the Holder’s sole discretion, the
Holder may consider this Debenture immediately due and payable, without
presentment, demand, protest or (further) notice of any kind (other than notice
of acceleration), all of which are hereby expressly waived, anything herein or
in any Debenture or other instruments contained to the contrary notwithstanding,
and the Holder may immediately, and without expiration of any period of grace,
enforce any and all of the Holder’s rights and remedies provided herein or any
other rights or remedies afforded by law. Upon an Event of Default, interest
shall accrue at a default interest rate of 19% per annum or, if such rate is
usurious or not permitted by current law, then at the highest rate of interest
permitted by law. In the event of a breach of Section 8(k) the penalty shall be
$250 per day the shares are not issued beginning on the 4th day after the
conversion notice was delivered to the Company. This penalty shall increase to
$500 per day beginning on the 10th day. The penalty for a breach of Section 8(n)
shall be an increase of the outstanding principal amounts by 20%. In case of a
breach of Section 8(i), the outstanding principal due under this Debenture shall
increase by 50%. Further, if a breach of Section 8(m) occurs or is continuing
after the 6 month anniversary of the Debenture, then the Holder shall be
entitled to use the lowest closing bid price during the delinquency period as a
base price for the conversion. For example, if the lowest closing bid price
during the delinquency period is $0.01 per share and the conversion discount is
50% the Holder may elect to convert future conversions at $0.005 per share. If
this Debenture is not paid at maturity, the outstanding principal due under this
Debenture shall increase by 10%.

 

If the Holder shall commence an action or proceeding to enforce any provisions
of this Debenture, including, without limitation, engaging an attorney, then if
the Holder prevails in such action, the Holder shall be reimbursed by the
Company for its attorneys’ fees and other costs and expenses incurred in the
investigation, preparation and prosecution of such action or proceeding.

 

Make-Whole for Failure to Deliver Loss. At the Holder’s election, if the Company
fails for any reason to deliver to the Holder the conversion shares by the by
the 3rd business day following the delivery of a Notice of Conversion to the
Company and if the Holder incurs a Failure to Deliver Loss, then at any time the
Holder may provide the Company written notice indicating the amounts payable to
the Holder in respect of the Failure to Deliver Loss and the Company must make
the Holder whole as follows:

 

Failure to Deliver Loss = [(Highest VWAP for the 30 trading days on or after the
day of exercise) x (Number of conversion shares)]

 

The Company must pay the Failure to Deliver Loss by cash payment, and any such
cash payment must be made by the third business day from the time of the
Holder’s written notice to the Com- pany.

 

9.       In case any provision of this Debenture is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Debenture will not in any way be affected or
impaired thereby.

 

____ 

Initials

 

 6 

 

 

10.       Neither this Debenture nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

11.       The Company represents that it is not a “shell” issuer and has never
been a “shell” issuer or that if it previously has been a “shell” issuer that at
least 12 months have passed since the Company has reported form 10 type
information indicating it is no longer a “shell issuer. Further. The Company
will instruct its counsel to either (i) write a 144 opinion to allow for sala-
bility of the conversion shares or (ii) accept such opinion from Holder’s
counsel.

 

12.       The Company shall issue irrevocable transfer agent instructions
reserving 6,349,200 shares (initially) of its Common Stock for conversions under
this Debenture (the “Share Reserve”). Upon full conversion of this Debenture,
any shares remaining in the Share Reserve shall be cancelled. The Company shall
pay all costs associated with issuing and delivering the shares. If such amounts
are to be paid by the Holder, it may deduct such amounts from the Conversion
Price. The company should at all times reserve a minimum of three times the
amount of shares required if the Debenture would be fully converted. The Holder
may reasonably request increases from time to time to re- serve such amounts.
The Company will instruct its transfer agent to provide the outstanding share
information to the Holder in connection with its conversions.

 

13.       The Company will give the Holder direct notice of any corporate
actions, including but not limited to name changes, stock splits,
recapitalizations etc. This notice shall be given to the Holder as soon as
possible under law.

 

14.       If it shall be found that any interest or other amount deemed interest
due hereunder violates the applicable law governing usury, the applicable
provision shall automatically be revised to equal the maximum rate of interest
or other amount deemed interest permitted under applicable law. The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal or interest on this Debenture.

 

15.       This Debenture shall be governed by and construed in accordance with
the laws of Nevada and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of Miami-Dade County,
Florida or in the Federal courts sitting in Miami-Dade County, Florida. This
Agreement may be executed in counterparts, and the facsimile transmission of an
executed counterpart to this Agreement shall be effective as an original.

 

____ 

Initials

 

 7 

 

 

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
an officer thereunto duly authorized.

  

Dated: [         ]

 

  JERRICK MEDIA HOLDINGS, INC.         By:     Name:               Title:  

 

____ 

Initials

 

 8 

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Debenture)

 

The undersigned hereby irrevocably elects to convert $________ of the above
Debenture into ______ Shares of Common Stock of Jerrick Media Holdings, Inc.
(“Shares”) according to the conditions set forth in such Debenture, as of the
date written below.

 

If Shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer and other taxes and charges payable with
respect thereto.

 

Date of Conversion: ______________________________________________________

Applicable Conversion Price: _______________________________________________

Signature: ______________________________________________________________

                                 [Print Name of Holder and Title of Signer]

Address: _______________________________________________________________

                 
_______________________________________________________________

 

SSN or EIN: ________________________

Shares are to be registered in the following name:
_________________________________________

 

Name: _________________________________________________________________

Address: _______________________________________________________________

Tel: ___________________________________

Fax: ___________________________________

SSN or EIN: _____________________________

 

Shares are to be sent or delivered to the following account:

 

Account Name: __________________________________________________________

Address: _______________________________________________________________

 

____ 

Initials

 

 

9



 

 

